Citation Nr: 0314236	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  02-07 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lumbar spine disc 
herniation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


FINDING OF FACT

The veteran is not shown to have lumbar spine disc herniation 
that is etiologically related to active service.  


CONCLUSION OF LAW

Lumbar spine disc herniation was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in July 2001 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a February 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a November 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received.  Further, the veteran was 
notified that the evidence should be received within one year 
of the date of the letter. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have private treatment 
reports.  The Board finds that all known and ascertainable 
medical records have been obtained and are associated with 
the claims file.  The veteran does not appear to contend 
otherwise. 

When deciding disability compensation claims, VCAA and 
implementing regulations require VA to provide the veteran 
with a VA medical examination or medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  Such an examination or 
opinion is necessary if the information and evidence of 
record (including the statements made by the veteran) 
contains competent evidence that the claimant has a current 
disability, persistent symptoms of a disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence to decide the claim.  See 38 
U.S.C.A. § 5103A(d) (2002).  

In the present case, the record contains no evidence that the 
veteran suffered a back injury or had back pain during 
service, and there is no evidence that the veteran received 
treatment for any back disorder within 55 years after 
separation from service.  As there is no prior evidence of a 
back disorder on which to base a nexus opinion, mere 
recitation of the veteran's self-reported lay history would 
not constitute competent medical evidence of diagnosis or 
causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
Therefore, the Board finds a VA examination would not be 
useful in the present case.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at his June 2002 personal hearing; service 
medical records; and private medical reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran contends that he has lumbar spine disc herniation 
with L5 radiculopathy that is related to active service.  In 
March 2002, he reported that he had complained of back pain 
during active service and was told that it the pain stemmed 
from one of his legs being shorter than the other, a 
diagnosis he asserted was erroneous.  Instead, he maintained 
that he suffered from back pain during active service and 
continues to suffer from the same back pain, diagnosed as 
lumbar spine disc herniation.  

Following a review of the medical evidence of record, the 
Board finds that a preponderance of the evidence against the 
veteran's claim and service connection is therefore not 
warranted.  The veteran's service medical records and his 
October 1945 separation examination contain no complaints, 
treatment, or diagnoses of any back pain, leg length 
discrepancy, or spinal disorders.  In an October 1945 claim, 
the veteran reported that he had sustained a hip injury in 
September 1944 which he attributed to carrying heavy steel 
bunks and he reported that he did not have any trouble with 
the condition at present, but did at the time of the 
purported injury to the hip.  He stated that he went to sick 
bay for his hip in November 1944 and that it was recommended 
that his shoe be built up.  No mention is made in service 
medical records however, of a right leg or hip injury, of a 
back condition, or of a leg length discrepancy.  Moreover, 
service connection for a hip injury was denied by the RO in a 
final November 1945 rating decision.  The Board notes further 
that there are no treatment records pertaining to back pain 
or spinal disorders for approximately 55 years after service.  
Private medical reports dated July 1999 to July 2001, note 
that the veteran had been diagnosed with lumbar spine disc 
herniation with L5 radiculopathy, disc bulging of the L3-4 
disc, and central disc protrusion of the L4-5 disc, right-
sided.  It was also noted that he had right buttock and thigh 
pain with right radicular symptoms.  No comments were offered 
as to the etiology of the veteran's back disorder.  

The only medical evidence linking the veteran's lumbar spine 
disc herniation to active service is a July 2001 report from 
R.C.C., M.D., stating that he had treated the veteran since 
1991 and had diagnosed him with right L-5 radiculopathy.  Dr. 
C. opined that it was "quite feasible" that the veteran's 
1944 injury, previously diagnosed as a leg discrepancy, may 
have been the beginning of his problems with his disc 
herniation.  

Although Dr. C. can render a current diagnosis based on an 
examination of the veteran, his opinion regarding the 
etiology of the veteran's back disorder has no greater 
probative value than the facts alleged by the veteran.  As 
such, his opinion is not required to be accepted by the 
Board.  Swann v. Brown, 5 Vet. App. 229 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  Further, Dr. C. provided no medical rationale or 
support for his opinion.  In fact, he provided no explanation 
at all as to how he arrived at such a conclusion and there is 
no indication that he reviewed the veteran's service medical 
records prior to forming his opinion.  The etiological 
relationship drawn between the veteran's back pain allegedly 
incurred during active service and his post-service back 
problems, first shown by the evidence approximately 55 years 
later, may be characterized as a general conclusion based on 
a history furnished by the veteran that is unsupported by 
contemporaneous clinical evidence.  As such, the opinion 
offered by Dr. C. is afforded little probative weight.  
Without competent evidence showing that the veteran suffered 
from a back or hip disorder during active service, and that 
his current lumbar spine disc herniation is etiologically 
related to service, service connection has not been 
established. 

Furthermore, to the extent that the veteran ascribes his 
lumbar spine disc herniation to active service, it is now 
well established that a person without medical training, such 
as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for lumbar spine disc 
herniation is warranted.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding the benefit of the doubt, but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise grant the veteran's claim.  The appeal 
is accordingly denied.


ORDER

Service connection for lumbar spine disc herniation is 
denied. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

